Citation Nr: 1027007	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
(claimed as nerve damage to the arms and legs).

2.  Entitlement to service connection for painful scarring of the 
buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision in which the RO denied 
claims for service connection for peripheral neuropathy (claimed 
as nerve damage to arms and legs) and painful scarring of the 
buttocks.


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy and painful scarring of the buttocks.  In 
the VA Form 9, Appeal To Board Of Veterans' Appeals, which the 
Veteran submitted in May 2007, he declined a hearing before a 
Veterans Law Judge (VLJ).  Subsequently, however, in April 2008 
prior to the transfer of the Veteran's claims folder to the 
Board, his representative submitted a statement requesting that 
the appeal for service connection for peripheral neuropathy and 
scarring on the buttocks "be moved forward to a hearing with a 
member of the Board."  

A complete and thorough review of the claims folder indicates 
that the Veteran's requested hearing has not been scheduled.  A 
basic principle of veterans' law stipulates that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2009), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear in 
person.  In the present appeal, the Board agrees that the 
Veteran's requested hearing should be scheduled.  

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED to the RO for the following action:

Obtain clarification from the Veteran as 
to whether he desires to testify before a 
VLJ at an in-person hearing at the RO or 
at a videoconference hearing.  Then, 
provide him and his representative 
reasonable advance notice of the date, 
time, and location of his requested 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



